DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-16, as presented in the Second Preliminary Amendment filed on 02/28/2018, are pending, with claims 15 & 16 withdrawn from further consideration (see “Election/Restriction” below).  Accordingly, claims 1-14 have been examined on the merits.

Election/Restriction
3.	Applicant’s election without traverse of Group I (claims 1-14) in the reply filed on 04/27/2021 is acknowledged.  Claims 15 & 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.  

Claim Objections
4.	Claims 1, 5-8, 10, & 12 are objected to because of the following informalities:  
	a.	In claim 1, line 2, a colon (“:”) should be added after the recitation of “steps of.”
b.	In claim 1, line 6, the recitation of “wherein the nanoparticles provide” should instead recite --wherein the nanoparticle formulation provides-- to be consistent with the prior recitation in line 3 of the claim.  
c.	In claim 5, lines 2-3, the recitation of “the targeted tissue” should instead recite --the target tissue-- to be consistent with the recitation in claim 1, line 8.  
claim 6, line 2, the recitation of “the treatment agent” should instead recite --the agent-- to be consistent with the recitation of “the agent” in claim 1.  Alternatively, the recitation of “the agent” in claim 1 could be amended to recite --the treatment agent-- for consistency.   
e.	In claim 7, the recitation of “the material” at the end of line 2 should instead recite --the treatment material-- to be consistent with the recitation at the beginning of line 2. 
f.	In claim 8, lines 1-2, the recitation of “the formulation” should instead recite –the nanoparticle formulation-- to be consistent with the recitation in claim 1, line 3.  
g.	In claim 8, line 2, the recitation of “the targeted tissue” should instead recite --the target tissue-- to be consistent with the recitation in claim 1, line 8.  
h.	In claim 10, line 1, a colon (“:”) should be added after the recitation of “steps of.”
i. 	In claim 10, the recitations of “the tissue” in lines 2, 5, & 6 should each instead recite --the target tissue-- to be consistent with the recitation of “the target tissue” in claim 1. 
j.	In claim 12, line 1, a colon (“:”) should be added after the recitation of “steps of.”
k. 	In claim 12, line 2, the recitation of the “the tissue” should instead recite --the target tissue-- to be consistent with the recitation of “the target tissue” in claim 1. 
l. 	In claim 12, line 4, the recitation of the “the composition” should instead recite --the heat substrate composition-- to be consistent with the prior recitation in lines 2-3 of the claim.
m. 	In claim 12, line 6, the recitation of the “the contacted tissue” should instead recite --the contacted target tissue--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):


6.	Claims 1-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
7.	Claim 1 recites the limitation “the agent” in line 5.  There is insufficient antecedent basis for this recitation in the claim.
8.	Claim 1 additionally recites the limitation “the target site” in line 5.  There is insufficient antecedent basis for this recitation in the claim.
9.	Claim 1 further recites the limitation “the target tissue” in line 8.  There is insufficient antecedent basis for this recitation in the claim.
10.	Claims 2-14 are rejected as ultimately depending from a claim (claim 1) rejected under 35 U.S.C. 112(b).
11.	Claim 6 recites the limitation “the heat substrate” in line 1.  This recitation renders the claim indefinite, as it is not clear whether “the heat substrate” is the “fixable heat substrate” of claim 5 (from which claim 6 depends), or the “microwave heat substrate” of claim 2 (from which claim 6 also ultimately depends).  Clarification is required.  
12.	Claim 6 further recites the limitation “a treatment agent” in lines 2-3.  This recitation renders the claim indefinite, as it is not clear whether the “a treatment agent” is the same treatment agent recited in line 2 of the claim, or a separate/additional treatment agent.  Clarification is required.   
13.	Claim 6 recites the limitation “the site of delivery” in line 2.  There is insufficient antecedent basis for this recitation in the claim.
14.	Claims 7 & 8 are rejected as ultimately depending from a claim (claim 6) rejected under 35 U.S.C. 112(b).
Claim 7 recites the limitation “on tissue to be ablated” in line 3.  This recitation renders the claim indefinite as it is not clear whether the “tissue to be ablated” is the “target tissue” of claim 1, or a different tissue.  Clarification is required.    
16.	Claim 8 is rejected as ultimately depending from a claim (claim 7) rejected under 35 U.S.C. 112(b).
17.	Claim 8 recites the limitation “the treatment” in line 2.  This recitation renders the claim indefinite as it is not clear whether the “the treatment” is the “treatment material” of claim 7 (from which claim 8 depends), or the “treatment agent” of claim 6 (from which claim 8 also ultimately depends).  Clarification is required.    
18.	Claim 9 recites the limitation “the heat substrate material” in line 1.  There is insufficient antecedent basis for this recitation in the claim.
19.	Claim 9 recites the limitation “the region” in line 2.  There is insufficient antecedent basis for this recitation in the claim.
20.	Claim 9 additionally recites the limitation “preferentially” in line 3.  This recitation renders the claim indefinite, as it is not clear whether the limitations following the recitation are part of the claimed invention.  See MPEP § 2173.05(d).  Clarification is required.
21.	Claim 9 recites the limitation “the substrate” in line 3.  This recitation renders the claim indefinite, as it is not clear whether “the substrate” is the same “heat substrate material” previously recited in line 1, or a different substrate, particularly since the claim later again refers to “heat substrate material” in lines 4 & 5.   
22.	Claim 9 further recites “substantially” in line 4.  The term "substantially” is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
23.	Claim 9 recites “quickly” in line 5.  The term "quickly” is a relative term which renders the claim indefinite.  The term "quickly" is not defined by the claims, the specification does not 
24.	Claim 9 recites the limitation “targeted tissue” in line 5.  This recitation renders the claim indefinite as it is not clear whether the “targeted tissue” is the “target tissue” of claim 1, or a different tissue.  Clarification is required.    
25.	Claim 9 further recites the limitation “a target site” in line 6.  This recitation renders the claim indefinite as it is not clear whether the “target site” is the “target site” of claim 1, or a different target site.  Clarification is required.    
26.	Claim 9 additionally recites the limitation “contacted tissue” in line 7.  This recitation renders the claim indefinite as it is not clear whether the “contacted tissue” is the “target tissue” of claim 1, or a different tissue.  Clarification is required.    
27.	Claim 10 recites the limitation “the heat substrate” in line 4.  This recitation renders the claim indefinite as it is not clear whether the “the heat substrate” is the “heat substrate composition” previously recited in line 2 of the claim, or the “microwave heat substrate” of claim 2 (from which claim 10 depends).  Clarification is required.    
28.	Claim 11 is rejected as ultimately depending from a claim (claim 10) rejected under 35 U.S.C. 112(b).
29.	Claim 12 recites the limitation “a target tissue site” in line 4.  This recitation renders the claim indefinite as it is not clear whether the “target tissue site” is the same “target site” of claim 1, or a different target site.  Clarification is required.    
30.	Claims 13 & 14 are rejected as ultimately depending from a claim (claim 12) rejected under 35 U.S.C. 112(b).
31.	Claim 13 recites the limitation “the heat substrate” in lines 1 & 2.  These recitations render the claim indefinite as it is not clear whether the recitations of “the heat substrate” are the “heat substrate composition” recited in lines 2-3 of claim 12 (from which claim 13 depends), or 
32.	Claim 13 recites the limitation “to ablate tissue” in line 2.  This recitation renders the claim indefinite as it is not clear whether the tissue to be ablated is the tissue of claim 12, or a different tissue.  Clarification is required.    
 33.	Claim 14 recites the limitation “the heat substrate” in lines 1 & 2.  These recitations render the claim indefinite as it is not clear whether the recitations of “the heat substrate” are the “heat substrate composition” recited in lines 2-3 of claim 12 (from which claim 14 depends), or the “microwave heat substrate” of claim 2 (from which claim 14 ultimately also depends).  Clarification is required.    
34.	Claim 14 additionally recites the limitation “energized by electromagnetic actuation” in line 2.  This recitation renders the claim indefinite, as it is not clear what is meant by “electromagnetic actuation.”  Clarification is required.   
35.	Claim 14 recites the limitation “to ablate tissue” in line 3.  This recitation renders the claim indefinite as it is not clear whether the tissue to be ablated is the tissue of claim 12, or a different tissue.  Clarification is required.    

Claim Rejections - 35 USC § 102
36.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

37.	Claims 1, 2, 4, & 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2013/0336897 to Wolf et al. (“Wolf”).  
claim 1, Wolf discloses an improved tissue-targeting theranostic method [e.g., ¶’s [0020], [0026] (“the invention provides USPIO-based technology that can be used for both diagnosis and therapy--"theranosis" of macrophage-dependent or -associated diseases”), [0185], & [0234]], comprising the steps of: 
administering to a patient an engineered ferritin or iron-based nanoparticle formulation having a surface functionalized for tumor- or tissue-specific targeting [¶’s [0024], [0026] (“administering to the subject a formulation of an ultrasmall superparamagnetic iron oxide (USPIO) nanoparticles”), [0115]-[0120], [0122]] and having iron content that allows MRI imaging to confirm existence of a target and presence of the agent at the target site [see ¶[0030] (“(3) locating the activated macrophages with a medical imaging device to identify the size, shape, and/or location of tissues affected by the disease or condition”) and ¶[0031] (“step (3) can be any suitable medical imaging device including MRI”); [0024], [0051]], and 
heating the target with microwaves [see ¶[0030] (“(4) raising temperature of (e.g., heating) the aggregates by directing an energy that is absorbed by the aggregates, and sustaining the elevated temperature for a time sufficient to kill the cells in tissues affected by the disease or condition and surrounding said activated macrophage”) and [0039] (“the energy is microwave energy {e.g., one delivered by an approved microwave device with a frequency within the ISM band for such devices}”); [0058], [0169], [0177]], wherein the nanoparticles provide enhanced microwave absorption so as to increase the rate of tissue heating to effectively ablate the target, thereby allowing more effective microwave targeting and ablation of the target tissue [e.g., ¶’s [0023]-[0026], [0173]].39.	Regarding claim 2, Wolf further discloses the step of locally applying a microwave heat substrate [e.g., ferumoxytol - ¶’s [0120], [0122]; note: Applicant’s published Specification (U.S. 2018/0153617), at ¶[0031], which lists ferumoxytol as an example of a heat substrate] to enhance hyperthermal ablation of the target [¶’s [0169], [0174]].  40.	Regarding claim 4, Wolf further discloses wherein the microwave heat substrate is a claim 9, Wolf further discloses wherein the heat substrate material enhances microwave energy absorption, such that applying microwave energy to the region of the target tissue to preferentially elevates temperature of the substrate and thermally ablates the target tissue [e.g., ¶’s [0020], [0023], [0026], [0030], [0039], [0110], [0173], [0181], [0238], [0247]], wherein the heat substrate material substantially or exponentially increases microwave heating so as to quickly and effectively ablate targeted tissue [e.g., ¶’s [0030], [0039], [0057], [0169], [0170], [0181]]; [the following claim limitation is optional] or wherein the heat substrate material is delivered into or surrounding a target site to elevate temperature forming a thermal boundary thereby enhancing treatment of contacted tissue.
Claim Rejections - 35 USC § 103
42.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

43.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wolf in view of U.S. Patent Application Publication No. 2013/0267940 to Chiang et al. ("Chiang").
45.	Regarding claim 3, Wolf discloses all of the limitations of claim 2 for the reasons set forth in detail (above) in the Office Action.  
	While Wolf teaches the use of microwave probes [see ¶[0247]], Wolf does not explicitly teach wherein the step of heating the target with microwaves includes applying microwave energy via a percutaneous microwave ablation probe positioned in the vicinity of the target.	However, it was well known in the art, before the effective filing date of the claimed invention, to insert a microwave probe percutaneously and position the probe within the vicinity of a target (e.g., a tumor). 
	As one example, Chiang, in a similar field of endeavor, teaches a microwave ablation system comprising a probe (20) whose distal end (24) may be inserted percutaneously through the skin of a patient (26) so that the distal end (24) of the probe (20) lies within (and is therefore in the “vicinity” of) a tumor (28) (target) [Chiang, ¶’s [0040]-[0041]; FIG. 1].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wolf such that the step of heating the target with microwaves includes applying microwave energy via a percutaneous microwave ablation probe positioned in the vicinity of the target, as taught by Chiang, so as to avoid exposing non-target tissue to microwave energy. 

46.	Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf in view of U.S. Patent Application Publication No. 2010/0198210 to Lanphere et al. ("Lanphere").
47.	Regarding claims 5-8, Wolf discloses all of the limitations of claim 2 for the reasons set forth in detail (above) in the Office Action.  
e.g., ¶[0245] discussing how images can provide information suggesting additional administration (or delivery) to achieve a desired content (“These images provide information about the next steps, which may include proceeding directly to the USPIO-based therapies or may suggest the additional administration of USPIO to achieve the desired local USPIO content”)], Wolf does not appear to teach wherein the method further comprises:   
delivery of a fixable heat substrate positioned to enhance hyperthermal microwave ablation of the targeted tissue (claim 5); 
wherein the heat substrate includes a reverse change polymer that fixes the treatment agent at the site of delivery for sustained and localized delivery of a treatment agent (claim 6);
wherein the reverse change polymer comprises a treatment material, and wherein microwave heating or body temperature fixes the material at the site of delivery as a thermal boundary on tissue to be ablated for enhanced ablation (claim 7); nor 
wherein the polymer/heat substrate fixes the formulation to the targeted tissue so as to deliver the treatment over time as the solidified heat substrate is degraded in position (claim 8).
Lanphere, in a similar field of endeavor, teaches:
delivery of a fixable heat substrate [ferromagnetic material - ¶’s [0087]-[0089]] positioned to enhance hyperthermal microwave ablation of the targeted tissue [¶[0087]]; 
wherein the heat substrate includes a reverse change polymer [gelling precursor - ¶’s [0017], [0083]-[0086]] that fixes the treatment agent at the site of delivery for sustained and localized delivery of a treatment agent [therapeutic agent - ¶’s [0018], [0030]];
wherein the reverse change polymer comprises a treatment material [¶’s [0018], [0030]], and wherein microwave heating [¶’s [0022], [0197], [0201]] or body temperature fixes the material at the site of delivery as a thermal boundary on tissue to be ablated for enhanced ablation [¶’s [0027], [0061], [0074], [0078], [0087], [0090]] ; and 

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wolf to further include delivery of a fixable heat substrate positioned to enhance hyperthermal microwave ablation of the targeted tissue, wherein the heat substrate includes a reverse change polymer that fixes the treatment agent at the site of delivery for sustained and localized delivery of a treatment agent, wherein the reverse change polymer comprises a treatment material, and wherein microwave heating or body temperature fixes the material at the site of delivery as a thermal boundary on tissue to be ablated for enhanced ablation, and wherein the polymer/heat substrate fixes the formulation to the targeted tissue so as to deliver the treatment over time as the solidified heat substrate is degraded in position, as taught by Lanphere, so as to further enhance tissue heating and/or an ablation procedure, as well as to provide one or more therapeutic agents to a target site, as explicitly taught by Lanphere [e.g., ¶’s [0027], [0030], [0061], [0074]].   

48.	NOTE:  While claims 10-14 are not currently subject to a rejection under either 35 U.S.C. § 102 or § 103, the rejections under 35 U.S.C. § 112(b) above have precluded a determination of allowability at this time.  Upon correction of the issues underlying the § 112(b) rejections, the allowability of claims 10-14 will be reconsidered by the Examiner.

Conclusion
49.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794



                                                                                                                                                                                                        


/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794